Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Charles T. Major, J.), entered February 4, 2004 in a proceeding pursuant to EDPL article 5. The order, among other things, granted the cross motion of petitioner to correct an arithmetic error in an order entered September 29, 2003.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning Inc., 147 AD2d 977 [1989]). Present—Pigott, Jr., EJ., Gorski, Smith, Pine and Lawton, JJ.